DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on March 24, 2021 is acknowledged.
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2021.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the depositing and the etching".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3, 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over David et al (U.S. Patent # 10,134,566) in view of Hsieh (U.S. Patent Publication No. 2010/0227079).
	In the case of claim 1, David teaches a process for producing nano composite structure comprising providing a substrate and plasma treating the substrate (Abstract).
	David does not teach having placed a metal net structure above the substrate and having conducted the plasma treatment with the metal net structure in place. However, David teaches that the substrate was comprised of a plastic/polymer and was etched by the plasma treatment (Abstract, Column 1 Lines 17-19 and Column 10 Lines 16-33). Furthermore, David teaches using a masking material/web to etch a desired pattern (Column 15 Lines 61-64).
	Hsieh teaches a process for patterning a polymer surface through plasma treatment wherein a specific pattern is etched into the polymer surface by placing a metal net structure in the form of a conductive grid is placed on the surface prior to plasma treatment (Abstract and Pages 1-2 Paragraph 0021-0022).
	Based on the teachings of Hsieh, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have placed a metal net structure/conductive grid on the surface of the polymer substrate of David prior to plasma treatment in order to etch a specific patter into the substrate.

	As for claim 6, as was discussed previously, Hsieh teaches having placed the metal net structure on the substrate surface and therefore the gap was about 0 mm.
	As for claim 7, Hsieh teaches that the metal net structure comprised copper or gold (Page 1 Paragraph 0021).
	As for claim 8, Hsieh teaches that the metal net structure comprised metal wires/mesh (Pages 1-2 Paragraphs 0021 and 0025 and Figure 1D). However, though Hsieh teaches that the mesh pattern could have any desired pattern (Page 2 Paragraph 0021) Hsieh does not teach that the adjacent wires were spaced from each other with a gap of about 10 to about 500 microns.
	MPEP section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Hsieh teaches that the grid formed covered regions and exposed regions (Page 2 Paragraph 0025 and Figure 1D).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal spacing between each wire of the grid of David in view of Hsieh through routine experimentation because the spacing affected the surface area of the polymer surface exposed to the plasma.

	As for claim 11, David teaches that the plasma treatment was performed in the presence of oxygen or carbon tetrafluoride (Column 14 Lines 52-64).
	As for claim 12, David teaches that the plasma treatment was conducted at 10 mTorr (Column 10 Lines 49-57), which was within the claimed range of about 1 to about 1000 mTorr. Furthermore, David teaches that the plasma treatment was performed in a voltage range of 500 to 1400 volts (Column 15 Lines 42-48), which overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	David does not specifically teach that the plasma treatment was performed for about 10 seconds to about 5 hours. However, David does teach that the exposure time affected the etch depth (Column 10 Lines 49-57).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal exposure times for the plasma treatment process of David in view of Hsieh through routine experimentation because the exposure time affected the depth of plasma etching.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over David et al in view of Hsieh as applied to claim 1 above, and further in view of Gandon et al (U.S. Patent # 7,959,815).
The teachings of David in view of Hsieh as they apply to claim 1 have been discussed previously and are incorporated herein.
	As for claim 13, as was discussed previously in the rejection of claim 11, David teaches that the plasma treatment was performed using oxygen. David further teaches that the plasma treatment provided a superhydrophilic surface to the surface of the nano composite structure (Column 18 Lines 1-5). However, neither David nor Hsieh teach that the metal net structure comprised titanium. Hsieh does teach that the grid/metal net structure was comprised of any known metal in the art including copper and gold (Pages 1-2 Paragraph 0021). Furthermore, David teaches that the taught process was for forming a transparent article for windows and displays having a hydrophilic or hydrophobic surface (Column 2 Lines 17-29 and Column 18 Lines 25-42).
	Gandon teaches a transparent substrate having a hydrophilic or hydrophobic surface comprised of a polymer used in windows or displays (Abstract, Column 2 Lines 32-50 and Column 4 Lines 10-37). The transparent substrate of Gandon was formed in a process wherein the substrate was plasma etched through a mask (Column 8 Lines 16-20 and 53-54) wherein the mask was comprised of titanium, gold or copper (Column 11-12 Claims 1 and 12).
	Based on the teachings of Gandon, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used titanium as the metal for the metal net structure/grid of David in view of Hsieh because titanium was a known metal in the art for forming a mask used in plasma etching of a polymer surface.
	As for claims 14-16, through Hsieh teaches having removed the metal net structure/grid after plasma treatment (Page 2 Paragraph 0024) none of the references teach having further formed a hydrophobic thin film on the surface of the substrate after plasma treatment. However, 
	Gandon further teaches that after etching a coating was formed on the textured surface (Columns 11-12 and Claims 1 and 14) and that a hydrophobic surface was provided by depositing a fluorine-containing carbonaceous film or hexamethyldisiloxane film on the substrate surface (Column 5 Line 31 through Column 6 Line 20).
	Based on the teachings of Gandon, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have deposited a fluorine-containing carbonaceous film or hexamethyldisiloxane on the plasma treated surface of the substrate of David in view of Hsieh in order to provide a hydrophobic surface.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	As was discussed previously, David taught a process wherein a substrate was plasma treated thereby both depositing a material on the substrate and etching the surface of the substrate. Furthermore, Hsieh teaches having placed a metal net structure on a polymer surface prior to plasma etching the substrate surface. However, neither David nor Hsieh fairly teach or suggest that the plasma treatment comprised depositing a metal or metal oxide particle disposed from the metal net structure on the surface of the substrate.

Conclusion
	Claims 1 through 3, 6 through 8 and 10 through 16 have been rejected and claim 9 has been objected. Claims 4 and 5 were withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712